Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 11/26/2019.
Claims 14-24 are pending in the application.  Claims 1-13 are withdrawn from consideration.


Election/Restrictions

I.  Claims 1-13, drawn to subtractive and additive manufacturing, see B33Y 50/02:
II. Claims 14-24, drawn to model scaling to account for part shrinkage, see G06F 30/10 Geometric CAD.

      The inventions are distinct, each from the other because of the following reasons: Inventions I -II are related as subcombinations usable together. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, Group I does not require the particulars of the subcombination as claimed in Group II and each group has a separate utility because Group I provides a means for selectively subtracting a layer while Group II provides a means for model scaling to compensate for part shrinkage.

3. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
 (d)    the prior art applicable to one invention would not likely be applicable to another invention;

7.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
8.    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is he case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Mr. Mehlenbacher elected without traverse Group II during a telephonic conversation on 04/29/2021.


Claim Objections
Claim 20 is objected to for insufficient antecedent basis for “the sintered target part.”  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia et al. (PG/PUB 2019/0329502).

Claim 14 Tobia et al. teaches a method for facilitating part fabrication but does not expressly teach the subtractive limitations as described below.  Tobia, in view over Tobia et al., teaches:
determining a virtual part based on an original part (Tobia 0067, 0103, 0113, 0115)
scaling the virtual part by a predetermined amount (Tobia  0067, 0103, 0113, 0115)
based on the virtual part, determining an ordered series of toolpaths, the ordered series comprising:
a first additive toolpath for depositing a first layer of a part (Tobia, Figure 6-624, 654)
a second additive toolpath for depositing a second layer of the part adjacent to the first layer after depositing the first layer (Tobia, Figure 6-624, 654, see also Figure 7-704)
a first subtractive toolpath for removing a portion of the second layer after depositing the second layer (Tobia, 0153: see material leveling via removing excess material)

  One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Tobia (e.g. scaling a first part model to compensate for part shrinkage), to the teachings of Tobia(e.g. subtracting a portion of the second layer after depositing the first layer), would achieve an expected and predictable result of optimize surface uniformity via accounting for excess material deposits during the finishing process. Tobia teaches the application of feedback control for adjusting additive manufacturing parameters to achieve a target shape based on accounting for material shrinkage.  Tobia teaches the control system “may” use of plowing, ironing, or planning a current layer in preparation for the next layer.  Since maintaining uniform surface layers optimizes overall part shape, an improved invention is realized.  
Claim 15 The method of Claim 14, wherein the predetermined amount is selected to compensate for effects of a post-fabrication process (Tobia: 0067, 0103, 0113, 0115)
Claim 18.    The method of Claim 14, wherein scaling the virtual part by the predetermined amount comprises scaling the virtual part by a first amount in a first direction and by a second amount in a second direction (Tobia, (0067, 0103, 0113, 0115, see also 0026 for x, y, or z scaling factors)
Claim 19.    The method of Claim 18, wherein the first amount is distinct from the second amount (Tobia, 0026, see also 0067, 0103, 0113, 0115)



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia et al. (PG/PUB 2019/0329502) in view over Pandey et al. (Improving accuracy through shrinkage modelling by using Taguchi method in selective laser sintering)
Claim 16.    The method of Claim 14 but does not teach the scaling percentages as described below.  Tobia, as modified, and in view over Pandey et al. teaches wherein scaling the virtual part comprises scaling up the virtual part by an amount between 5% and 75% of a dimension of the original part (Tobia, 0067, 0103, 0113, 0115: see scaling model to account for shrinkage, see also Pandey, ABSTRACT, Introduction, Tables I-III, see also page 993- Comparison of Shrinkage)
     One of ordinary skill in the art, before the effective filing date of the claimed invention, and pursuant to MPEP 2144.05, Obviousness of Similar or Overlapping Ranges, applying the teachings of Tobia, as modified (e.g. scaling a model to account for part shrinkage), to the teachings of Pandey et al. (e.g. determining shrinkage percentages for a plurality of object materials), to the teachings of MPEP 2144.05, would achieve an expected and predictable result via scaling the model by at least 5 percent to account for experimentally determined part shrinkage.  Whether a part is scaled 1 percent, 6 percent, or 80 percent depends of the degree of experimentally determined shrinkage for a plurality of materials, temperature, and other control parameters.  

Claim 17.    Tobia, as modified, teaches the method of Claim 14 but does not teach the scaling limitations as described below.  Tobia, as modified, and in view over Pandey et al. teaches wherein scaling the virtual part comprises scaling the virtual part by an amount between 5 and 75 um larger than a dimension of the original part (Tobia, 0067, 0103, 0113, 0115: see scaling model to account for shrinkage, see also Pandey, ABSTRACT, Introduction, Tables I-III, see also page 993- Comparison of Shrinkage.  The Examiner takes Official Notice microns are a dimension, see PG/PUB 2008/0228303-0046, 0066: see micron dimensions)
    One of ordinary skill in the art, before the effective filing date of the claimed invention, and pursuant to MPEP 2144.05, Obviousness of Similar or Overlapping Ranges, applying the teachings of Tobia, as modified (e.g. scaling a model to account for part shrinkage), to the teachings of Pandey et al. (e.g. determining shrinkage percentages for a plurality of object materials), to the teachings of MPEP 2144.05, would achieve an expected and predictable result via scaling the model by at least 5 percent to account for experimentally determined part shrinkage.  Whether a part is scaled 1 percent, 6 percent, or 80 percent depends on the degree of experimentally determined shrinkage for a plurality of materials, temperature, and other control parameters, and where a part dimension is known to change by multiple microns as well as millimeters.    

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia et al. (PG/PUB 2019/0329502) in view over RIEMANN (PG/PUB 20180072000)

Claim 20.    Tobia, as modified, teaches the method of Claim 14 but does not expressly teach the removal limitations as described below.  Tobia, as modified, and in view over RIEMANN, teaches:
•    generating machine instructions based on the ordered series of toolpaths (Tobia, Figure 5, Figure 6, Figure 7-704, supra claim 14)
•    fabricating the part based on the machine instructions (Tobia, Figure 7, supra claim 14)
•    sintering the part to generate a sintered part comprising an oversized volume, wherein the oversized volume is based on the predetermined amount (Tobia, 0035, 0058, 0063, supra claim 14)
•    removing the oversized volume from the sintered target part (RIEMANN, 0013, 0015, 0058, 0060: see excess material removal/over-runs)
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings or RIEMANN (e.g. removing excess material after layer completion), to the teachings of Tobia, as modified (e.g. fabricating a scaled part via sintering), would achieve an expected and predictable result combining said elements using known methods.  Since removing excess material provides part conformance, an improved invention is realized.  REIMANN teaches removing over-runs post-part production (0058). Tobia teaches removing material prior to subsequent layer deposition.  Whether material is removed during or post part production, an expected and predictable result is realized with the benefit of removing non-conformance (e.g. “As depicted in FIG. 2, built part 214 includes part layer overruns 210 (i.e., where material is deposited beyond what the layered part model 200 calls for), which is typical of additive manufacturing processes. Often, parts, such as built part 214, will include part layer overruns 210 rather than part layer underruns (not shown) because it is easier to remove the excess material via machining or other subtractive process to bring the built part 214 back into conformance with respect to layered part model 200 than to add material to do the same.

Claim 24.    Tobia, as modified, teaches the method of Claim 14 but does not expressly teach the ordered toolpath limitations as described below.  Tobia, as modified, and in view over Riemann teaches wherein the ordered series further comprises:
o a third additive toolpath for depositing a third layer of the part onto the first layer before the first subtractive toolpath (Riemann, Figure 2 vs. Figure 6: see removing over-run layers after depositing third layer over first layer)
o the first subtractive toolpath removes at least one of a first portion of the first layer, the portion of the second layer, and a second portion of the third layer (Riemann, Figure 2 vs. Figure 6: see removing all over-runs per layer)
    One of ordinary skill in the art applying the teachings of Tobia, as modified (e.g. fabricating a three dimensional, layered object based upon scaling the part model to account for shrinkage), to the teachings of Riemann (e.g. removing layer over-runs after part completion, where the removal occurs after depositing the 1st through 3rd layers), would achieve an expected and predictable result of finishing a part within desired specifications by removing excess material. (Reimann, 0058)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tobia et al. (PG/PUB 2019/0329502)  in view over RIEMANN (PG/PUB 20180072000)  in view over Gibson et al. (PG/PUB 20190001412) 

21.    Tobia, as modified, teaches the method of Claim 20 but does not teach the metal paste limitations as described below.  Tobia, as modified, and in view over Gibson, teaches
•    depositing a metal paste substantially along the first, second, and third additive toolpaths, wherein the metal paste comprises a scaffold metal and an infiltrant metal (Gibson, Figure 3, 00390131, 0191: support structure formed of sinterable, metallic power, see also providing an infiltration process having a low melting point metal, see also Figure 3 comprising a multi-layer object also comprising a support structure-313 )
•    wherein the predetermined amount compensates for shrinkage of at least one of the scaffold metal and the infiltrant metal resulting from sintering the part (Tobia, as modified, supra claim 1: see scaling model to account for known shrinkage, see also Gibson, ABSTRACT, 0010, 0059: see support structure shrinkage rate, see also 0091, 0108, 0171)
   One of ordinary skill in the art applying the teachings of Tobia, as modified (e.g. scaling a model to account for shrinkage), to the teachings of Gibson (e.g. fabricating metal based support structures having a known shrinkage rate as well as providing a metallic based infiltration), would achieve an expected and predictable result via adapting the scaled model of Tobia to compensate for the associated shrinkage rates of metal support structures to provide both support while minimizing overall structural deformations. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia et al. (PG/PUB 2019/0329502) in view over Condello et al. (PG/PUB 20170173870)
Claim 22.    Tobia, as modified, teaches the method Claim 14 but does not expressly teach the dilation after drying limitations as described below.  Tobia, as modified, and in view over Condello, teaches wherein the ordered series of toolpaths further comprises
•    a drying toolpath for drying the first layer before adding the second layer (Condello, Figure 3A, Figure 4. As applied below, due to the non-uniform shrinkage, extra material is added/dilation to compensate)
•    wherein the second additive toolpath comprises dilating the dried first layer (Tobia, 0030, 0101: see adjusting step comprising a dilation)
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Tobia (e.g. adjusting a processing step to provide dilation), to the teachings of Condello (e.g. determining after drying shrinkage, as per Figure 4, 0004), would achieve an expected and predictable result of compensating for deformities in an uneven layer.  One of ordinary skill in the art would also appreciate the need to add additional material to compensate for uneven surfaces prior to depositing subsequent layers.
23.    Tobia teaches the method of Claim 22 but does not teach the erosion after dilation limitations as described below.   Tobia, as modified, and in view over Tobia, teaches wherein the ordered series of toolpaths further
comprises an erosion toolpath for eroding the dilated first layer (Tobia, 0153)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Tobia, as modified (e.g. adding additional material to compensate for drying shrinkage), to the teachings of Tobia (e.g. eroding/finishing the layer to provide a smooth surface), would achieve an expected and predictable result of maintaining uniform surface layers for subsequent layers to minimize overall part deformation. Tobia teaches an adjusting step comprising dilation.  Tobia, as modified by Condello, teaches a material loss following drying (Condello, Figure 4).  Since planning/eroding a deposited layer used to compensate for uneven surface provides a level layer for subsequent deposition, an improved invention is realized.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117